797 F.2d 170
Richard A. WHALEN, Appellant,v.The ROANOKE COUNTY BOARD OF SUPERVISORS;  William F. Clark,Individually;  Raymond Eugene Robertson,Individually;  Appellees.
No. 83-2095.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 3, 1986.Decided July 28, 1986.

S. Strother Smith, III, Abingdon, Va., for appellant.
William B. Poff (Thomas A. Leggette;  Woods, Rogers, Muse, Walker & Thornton, James E. Buchholtz, Roanoke, Va., on brief), for appellees.
Before WINTER, Chief Judge, RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Being convinced that the district court ruled correctly in granting William F. Clark's motion for judgment notwithstanding the verdict following the jury verdict in favor of Richard A. Whalen, we affirm the district court's decision.*   The bases for our conclusion are set forth in the concurring and dissenting opinion filed by Judge Ervin as part of the opinion of the original panel.   Whalen v. Roanoke County Board of Supervisors, 769 F.2d 221, 226 (4th Cir.1985).


2
AFFIRMED.

HARRISON L. WINTER, Chief Judge, dissenting:

3
I respectfully dissent for the reasons set forth in Parts II and III of Judge Butzner's panel opinion, and Part III of my concurring and dissenting panel opinion.  I would reverse the judgment of the district court without remanding the case for reconsideration of the motion for a new trial.



*
 In light of our action concerning the judgment notwithstanding the verdict, we need not address the propriety of the conditional denial of Clark's motion for a new trial.  See 9 C. Wright and A. Miller, Federal Practice and Procedure Sec. 2540 at 618 (1971)